DETAILED ACTION
This action is responsive to the application No.16/518,381 filed on 07/22/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse Group I of claims 1-16 in the reply filed on 04/16/2021 is acknowledged. It is noted that the non-elected claims 17-20 have been cancelled by applicant(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by NECHAY (US 2016/0293713 A1; hereinafter ‘Nechay’), in view of OZAKI (US 2012/0091522 A1; hereinafter ‘Ozaki’).
Regarding independent claim 1, Nechay’s Fig. 1-4 discloses a method of forming a transistor structure, the method comprising: 
forming a semiconductor material (34/32, [0027]) over a base structure (12, [0027]);

forming a source region (30, [0027]) on a first end (see Fig. 1) of the plurality of multichannel ridges (the region/portion to forming semiconductor material ridges 20, see Fig. 1 and 2) and non-channel trench openings (the region/portion to forming non-channel trench openings 22, see Fig. 1 and 2);
forming a drain region (28, [0027]) on a second end (see Fig. 1) of the plurality of multichannel ridges (the region/portion to forming semiconductor material ridges 20, see Fig. 1 and 2) and non-channel trench openings the region/portion to forming non-channel trench openings 22, see Fig. 1 and 2);
forming a gate contact (24 and/or 26, see Fig. 1, [0024]) that extends over a gate controlled region (where is the region or portion under the gate contacts 24 and/or 26, see Fig. 1) of the semiconductor material (34/32) configured to control current flowing ([0003 and 0029]) in the plurality of semiconductor material ridges (20); and 
Nechay does not explicitly disclose
depositing an alumina passivation layer that covers the transistor over at least a portion of the gate contact and covers the plurality of semiconductor material ridges and non-channel trench openings and fills the access regions to mitigate dispersion of the transistor.

Basic on application specification paragraph 0006 and figure 2 and 3 shown depositing an alumina passivation layer 42 that covers the transistor over at least a portion of the gate contact 26 and covers the plurality of semiconductor material ridges 22 and non-channel trench openings 24 and fills the access regions to mitigate dispersion of the transistor. Ozaki figure 1 and paragraph 0006 and 0050-0051 shows the same structure having that property and that property as resulting from that structure. Therefore the claim limitation “depositing an alumina passivation layer that covers the transistor over at least a portion of the gate contact and covers the plurality of semiconductor material ridges and non-channel trench openings and fills the access regions to mitigate dispersion of the transistor” is met.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Ozaki to teachings of Nechay such as applied the step depositing the protection film 19 is formed of aluminum oxide (Ozaki Fig. 1) of Ozaki to forming over and cover the transistor (Nechay Fig. 1 and 2) of Nechay. One of ordinary skill in the art would have been motivated to make this modification so as gate leakage current can be prevented in a transistor (Ozaki, [0059]).

Regarding claim 10, Nechay’s Fig. 1-4 discloses the method of claim 1, wherein 
forming semiconductor material (34/32, [0027]) over a base structure (12, [0027]) comprises forming a superlattice structure (10, [0024]) having a plurality of heterostructures (plurality of heterostructures of an AlGaN layer overlying a GaN layer, see Fig. 1 and 2, [0024]) over a base structure (12, [0027]) and etching openings (the region/portion to forming non-channel trench openings 22, [0024]) in the semiconductor material (34/32) comprises etching openings in the superlattice structure (10) to form a plurality of multichannel ridges ((the region/portion to forming semiconductor material ridges 20, see Fig. 1 and 2) spaced apart from one another by non-channel trench openings (22) that form access regions (the region/portion to forming non-channel trench openings 22, see Fig. 1 and 2), each of the plurality of multichannel ridges (the region/portion to forming semiconductor material ridges 20, see Fig. 1 and 2) having sidewalls (see Fig. 1 and 2). 
Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over by NECHAY (US 2016/0293713 A1; hereinafter ‘Nechay’), in view of OZAKI (US 2012/0091522 A1; hereinafter ‘Ozaki’), and further in view of WONG (US 2015/0028345 A1; hereinafter ‘Wong’).
Regarding claim 5, Nechay in view of Ozaki disclose the method of claim 1, disclose  depositing the alumina passivation layer , but do not shown further comprising performing a baking process after the depositing the alumina passivation layer.
Wong shown on paragraph 0035, performing a baking process helps to reduce oxides formed on the substrate using a reduction reaction. Therefore, Wong meet with the step baking process to helps to reduce oxides.

Regarding claim 6, Nechay and Ozaki in view of Wong disclose the method of claim 5, but do not clearly shown wherein 
the baking process comprises performing an oven anneal in an oven upon purging oxygen from the oven and back filling the oven with an inert gas, and then performing the oven anneal at a temperature of about 200.degree. C. to about 300.degree. C. for about 3 to about 8 hours.
However, Wong shown on paragraph 0035, the temperature of the baking process ranges from about 900.degree. C. to about 1100.degree. C. In some embodiments, a duration of the baking process is up to 3 minutes.
Therefore, Wong meet with claim limitation the baking process comprises performing an oven anneal in an oven upon purging oxygen from the oven and back filling the oven with an inert gas, and then performing the oven anneal. 
Wong does not discloses performing the oven anneal at a temperature of about 200.degree. C. to about 300.degree. C. for about 3 to about 8 hours.
The disclosed range of Wong is an overlapping range of the claimed invention.

It would have been obvious to a person having ordinary skills in the art to performing the oven anneal at a temperature of about 200.degree. C. to about 300.degree. C. for about 3 to about 8 hours in order to accomplished by reduce oxides formed on the substrate using a reduction reaction (Wong, [0035]).
The specification contains no disclosure of either the critical nature of the claimed performing the oven anneal at a temperature of about 200.degree. C. to about 300.degree. C. for about 3 to about 8 hours or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 2 identified distinct feature “performing a cleaning process after forming the gate contact and prior to depositing the passivation layer via ALD.” in combination with the other elements of the claim.
.
The dependent claim 7 identified distinct feature “wherein the depositing an alumina passivation layer comprises performing a layer-by-layer atomic layer deposition process.” in combination with the other elements of the claim.
Dependent claim 3-4 and 8-9 are allowed by virtue of their dependency.
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding independent claim 11: the prior art didn’t suggest or teach the claimed invention with “forming a gate contact that wraps around and substantially surrounds the top and sides of each the plurality of multichannel ridges along at least a portion of its depth, performing a cleaning process on the transistor structure;” in combination with the other elements of the claim.  
Dependent claims 12-16 are allowed by virtue of their dependency. 
The closest prior art NECHAY (US 2016/0293713 A1; hereinafter ‘Nechay’), (US 2012/0091522 A1; hereinafter ‘Ozaki’), and Howell (US 2014/0264273 A1; hereinafter ‘Chun’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/
Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             




/LONG  LE/
Examiner, Art Unit 2815